Exhibit 10.2

 

[FORM OF SERIES [A][B] SUBORDINATED CONVERTIBLE NOTE]

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 17(d) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.

 

Pacific Ethanol, Inc.

 

Series [A][B] Subordinated Convertible Note

 

Issuance Date:  [_____], 2013 Original Principal Amount: U.S. $[________]

 

FOR VALUE RECEIVED, Pacific Ethanol, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to [BUYERS] or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to redemption, conversion or otherwise,
the “Principal”) when due, whether upon the Maturity Date, on any Installment
Date with respect to the Installment Amount due on such Installment Date (each
as defined below), or upon acceleration, redemption or otherwise (in each case
in accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal at the applicable Interest Rate (as defined below) from
the date set out above as the Issuance Date (the “Issuance Date”) until the same
becomes due and payable, whether upon the Maturity Date, on any Installment Date
with respect to the Installment Amount due on such Installment Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Series [A][B] Subordinated Convertible Note
(including all Subordinated Convertible Notes issued in exchange, transfer or
replacement hereof, this “Note”) is one of an issue of Series [A][B]
Subordinated Convertible Notes issued on the Series [A][B] Closing Date and the
Series [B][A] Notes [to be] issued on the Series [B] Closing Date (collectively,
the “Notes” and such other [First][Second] Subordinated Convertible Notes and
Series [B][A] Notes, the “Other Notes”) pursuant to (i) the Indenture, (ii) the
[First][Second] Supplemental Indenture, (iii) Securities Purchase Agreement and
(iv) the Company’s Registration Statement on Form S-3 (File number 333-180731)
(the “Registration Statement”). Certain capitalized terms used herein are
defined in Section 28.

 

1.                  PAYMENTS OF PRINCIPAL. On each Installment Date (which
includes the Maturity Date), the Company shall pay to the Holder an amount equal
to the Installment Amount due on such Installment Date in accordance with
Section 8. On the Maturity Date, the Company shall pay to the Holder an amount
in cash, shares of Common Stock or a combination thereof in accordance with
Section 8 representing all outstanding Principal, accrued and unpaid Interest
and accrued and unpaid Late Charges on such Principal and Interest. Other than
as specifically permitted by this Note, the Company may not prepay any portion
of the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

 



1

 

 

2.                  INTEREST; INTEREST RATE.

 

(a)                Interest on this Note shall (i) accrue at the Interest Rate,
(ii) commence accruing on the Issuance Date (iii) be computed on the basis of a
360-day year and twelve 30-day months, (iv) shall compound on the first calendar
day of each calendar month and (v) shall be payable on each Installment Date in
accordance with Section 8 below or otherwise in accordance with the terms of
this Note.

 

(b)               Prior to the payment of Interest on an Installment Date,
Interest on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in the Conversion Amount on each Conversion Date in
accordance with Section 3(b)(i), on each Installment Date in accordance with
Section 8 below or upon any redemption in accordance with Section 11. From and
after the occurrence and during the continuance of any Event of Default, the
Interest Rate shall automatically be increased to fifteen percent (15.0%) (the
“Default Rate”). In the event that such Event of Default is subsequently cured,
the automatic increase to the Interest Rate referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default.

 

3.                  CONVERSION OF NOTES. This Note shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock (as defined
below), on the terms and conditions set forth in this Section 3.

 

(a)             Conversion Right. Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.

 

(b)             Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 

(i)                 “Conversion Amount” means the sum of (x) the portion of the
Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, plus (y) all accrued and unpaid Interest with
respect to such portion of the Principal amount and accrued and unpaid Late
Charges with respect to such portion of such Principal and such Interest.

 



2

 

 

(ii)               “Conversion Price” means, as of any Conversion Date (as
defined below) or other date of determination, $1.00, subject to adjustment as
provided herein.

 

(c)             Mechanics of Conversion.

 

(i)                 Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall (A)
deliver (whether via facsimile or otherwise), for receipt on or prior to 11:59
p.m., New York time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit I (the “Conversion Notice”) to the Company
and the Trustee and (B) if required by Section 3(c)(iii), surrender this Note to
a nationally recognized overnight delivery service for delivery to the Company
(or an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 17(b)). On or before the
first (1st) Trading Day following the date of receipt of a Conversion Notice,
the Company shall transmit by facsimile an acknowledgment of confirmation, in
the form attached hereto as Exhibit II, of receipt of such Conversion Notice to
the Holder, the Trustee and the Company’s transfer agent (the “Transfer Agent”).
On or before the third (3rd) Trading Day following the date of receipt of a
Conversion Notice, the Company shall (1) provided that the Transfer Agent is
participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the address as specified in the Conversion Notice, a certificate, registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled. If this Note is physically
surrendered for conversion as required by Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Trading Days after receipt of this Note and at its
own expense, issue and, following authentication of such new Note, deliver to
the Holder (or its designee) a new Note (in accordance with Section 17(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date. In the event of a partial
conversion of this Note pursuant hereto, the Principal amount converted shall be
deducted from the Installment Amount(s) relating to the Installment Date(s) as
set forth in the applicable Conversion Notice.

 



3

 

 

(ii)               Company’s Failure to Timely Convert. If the Company shall
fail, for any reason or for no reason, to issue to the Holder within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise) (the “Share Delivery Deadline”), a certificate for the
number of shares of Common Stock to which the Holder is entitled and register
such shares of Common Stock on the Company’s share register or to credit the
Holder’s or its designee’s balance account with DTC for such number of shares of
Common Stock to which the Holder is entitled upon the Holder’s conversion of any
Conversion Amount (as the case may be) (a “Conversion Failure”) and if on or
after such Share Delivery Deadline the Holder (or any other Person in respect,
or on behalf, of the Holder) purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock, issuable upon such conversion that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
receipt of the Holder’s written request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (including, without limitation, by
any other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”),
at which point the Company’s obligation to so issue and deliver such certificate
or credit the Holder’s balance account with DTC for the number of shares of
Common Stock to which the Holder is entitled upon the Holder’s conversion
hereunder (as the case may be) (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to so issue and deliver to the
Holder a certificate or certificates representing such shares of Common Stock or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion hereunder (as
the case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 

(iii)             Registration; Book-Entry. The Trustee shall maintain a
register (the “Register”) for the recordation of the names and addresses of the
holders of each Note and the principal amount of the Notes held by such holders
(the “Registered Notes”) as provided in Section 3.5 of the Indenture. No later
than the first (1st) Trading Day after the completion of any conversion or
redemption of this Note, the Company shall deliver written confirmation to the
Trustee that such conversion or redemption, as applicable, has been completed in
full, which confirmation shall set forth the aggregate Principal of this Note
then converted or redeemed, as applicable, and the remaining aggregate principal
of this Note then outstanding. The entries in the Register shall be conclusive
and binding for all purposes absent manifest error. The Company and the holders
of the Notes shall treat each Person whose name is recorded in the Register as
the owner of a Note for all purposes (including, without limitation, the right
to receive payments of Principal and Interest hereunder) notwithstanding notice
to the contrary. A Registered Note may be assigned, transferred or sold in whole
or in part only by registration of such assignment or sale on the Register.
Notwithstanding anything to the contrary set forth in this Section 3 or in the
Indenture or in the Series [A][B] Supplemental Indenture, following conversion
of any portion of this Note in accordance with the terms hereof, the Holder
shall not be required to physically surrender this Note to the Company unless
(A) the full Conversion Amount represented by this Note is being converted (in
which event this Note shall be delivered to the Company following conversion
thereof as contemplated by Section 3(c)(i)) or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting reissuance of this Note upon physical surrender of this Note.
The Holder, the Trustee and the Company shall maintain records showing the
Principal, Interest and Late Charges, if any, converted and/or paid (as the case
may be) and the dates of such conversions and/or payments (as the case may be)
or shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon conversion.

 



4

 

 

(iv)             Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 22.

 

(d)            Limitations on Conversions.

 

(i)                 Beneficial Ownership. Notwithstanding anything to the
contrary contained in this Note, this Note shall not be convertible by the
Holder hereof, and the Company shall not effect any conversion of this Note or
otherwise issue any shares of Common Stock pursuant hereto, to the extent (but
only to the extent) that after giving effect to such conversion or other share
issuance hereunder the Holder (together with its affiliates and joint actors)
would beneficially own in excess of 9.99% (the “Maximum Percentage”) of the
Common Stock. To the extent the above limitation applies, the determination of
whether this Note shall be convertible (vis-à-vis other convertible, exercisable
or exchangeable securities owned by the Holder or any of its affiliates) and of
which such securities shall be convertible (as among all such securities owned
by the Holder) shall, subject to such Maximum Percentage limitation, be made on
the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). For purposes of the first sentence of this
paragraph, the aggregate number of shares of Common Stock beneficially owned by
such Person and its affiliates and joint actors shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination is being made, but shall exclude shares of Common Stock
which would be issuable upon (i) conversion of the remaining, unconverted
portion of this Note beneficially owned by such Person and its affiliates or
joint actors and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by such Person
or its affiliates and joint actors (including, without limitation, any Series
[B][A] Notes, any other convertible notes or convertible preferred shares),
which in each case is subject to a limitation on conversion or exercise
analogous to the limitation contained herein. For the purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the 1934 Act
(as defined in the Securities Purchase Agreement) and the rules and regulations
promulgated thereunder, except as set forth in the preceding sentence. No prior
inability to convert this Note pursuant to this paragraph shall have any effect
on the applicability of the provisions of this paragraph with respect to any
subsequent determination of convertibility. The provisions of this paragraph
shall be implemented in a manner otherwise than in strict conformity with the
terms of this paragraph to correct this paragraph (or any portion hereof) which
may be defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion or exercise of convertible or exercisable securities into
Common Stock, including, without limitation, pursuant to this Note or securities
issued pursuant to the Securities Purchase Agreement. By written notice to the
Company, any Holder may increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that (i)
any such increase will not be effective until the 61st day after such notice is
delivered to the Company, and (ii) any such increase or decrease will apply only
to the Holder sending such notice and not to any other holder of Notes.

 



5

 

 

(ii)               Principal Market Regulation. The Company shall not issue any
shares of Common Stock upon conversion of this Note or otherwise pursuant to the
terms of this Note if the issuance of such shares of Common Stock would exceed
the aggregate number of shares of Common Stock which the Company may issue upon
conversion or exercise (as the case may be) of the Notes and the Warrants or
otherwise pursuant to the terms of this Note without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the number
of shares which may be issued without violating such rules and regulations,
including rules related to the aggregate of offerings under NASDAQ Listing Rule
5635(d), the “Exchange Cap”), except that such limitation shall not apply in the
event that the Company (A) obtains the approval of its stockholders as required
by the applicable rules of the Principal Market for issuances of shares of
Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder. Until such approval or such
written opinion is obtained, no Buyer shall be issued in the aggregate, upon
conversion or exercise (as the case may be) of any Notes or any of the Warrants
or otherwise pursuant to the terms of this Note, shares of Common Stock in an
amount greater than the product of (i) the Exchange Cap multiplied by (ii) the
quotient of (1) the aggregate original principal amount of Notes issued to such
Buyer pursuant to the Securities Purchase Agreement on both the Series A Closing
Date and the Series B Closing Date (if such Closing Date has occurred) divided
by (2) the aggregate original principal amount of all Notes issued to the Buyers
pursuant to the Securities Purchase Agreement both the Series A Closing Date and
the Series B Closing Date (if such Closing Date has occurred) (with respect to
each Buyer, the “Exchange Cap Allocation”). In the event that any Buyer shall
sell or otherwise transfer any of such Buyer’s Notes, the transferee shall be
allocated a pro rata portion of such Buyer’s Exchange Cap Allocation with
respect to such portion of such Notes so transferred, and the restrictions of
the prior sentence shall apply to such transferee with respect to the portion of
the Exchange Cap Allocation so allocated to such transferee. Upon conversion and
exercise in full of a holder’s Notes and Warrants, the difference (if any)
between such holder’s Exchange Cap Allocation and the number of shares of Common
Stock actually issued to such holder upon such holder’s conversion in full of
such holder’s Notes and exercise in full of such Warrants shall be allocated to
the respective Exchange Cap Allocations of the remaining holders of Notes and
Warrants on a pro rata basis in proportion to the shares of Common Stock
underlying the Notes and Warrants then held by each such holder. In the event
that the Company is prohibited from issuing shares of Common Stock pursuant to
this Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall pay cash
(each, an “Exchange Cap Share Cancellation Amount”) in exchange for the
cancellation of such shares of Common Stock at a price equal to the sum of (i)
the product of (x) such number of Exchange Cap Shares and (y) the greatest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date the Holder delivers the applicable Conversion Notice with
respect to such Exchange Cap Shares to the Company and ending on the date of
such issuance and payment under this Section 3(d)(ii) and (ii) to the extent the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of Exchange Cap Shares,
any brokerage commissions and other out-of-pocket expenses, if any, of the
Holder incurred in connection therewith.

 

4.                  RIGHTS UPON EVENT OF DEFAULT.

 

(a)                Event of Default. Each of the following events shall
constitute an “Event of Default”:

 



6

 

 

(i)                 the suspension from trading or the failure of the Common
Stock to be trading or listed (as applicable) on an Eligible Market for a period
of five (5) consecutive days;

 

(ii)               the Company’s (A) failure to cure a Conversion Failure or a
Delivery Failure (as defined in the Warrants) by delivery of the required number
of shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d), or a request for exercise of
any Warrants for shares of Common Stock in accordance with the provisions of the
Warrants;

 

(iii)             the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby, except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure remains uncured for
a period of at least five (5) days;

 

(iv)             the Company fails to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
of any Securities acquired by the Holder under the Securities Purchase Agreement
(including this Note) as and when required by such Securities or the Securities
Purchase Agreement, unless otherwise then prohibited by applicable state or
federal securities laws, and any such failure remains uncured for at least five
(5) days;

 

(v)               the occurrence of any default under, redemption of or
acceleration prior to maturity of Indebtedness (as defined in the Securities
Purchase Agreement) of the Company or any of its Restricted Subsidiaries, in the
aggregate, in excess of $500,000;

 

(vi)             bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for the relief of debtors shall be instituted
by or against the Company or any Restricted Subsidiary and, if instituted
against the Company or any Restricted Subsidiary by a third party, shall not be
dismissed within thirty (30) days of their initiation;

 



7

 

 

(vii)           the commencement by the Company or any Restricted Subsidiary of
a voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Restricted Subsidiary in an involuntary case or proceeding
under any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal,
state or foreign law, or the consent by it to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or any
Restricted Subsidiary or of any substantial part of its property, or the making
by it of an assignment for the benefit of creditors, or the execution of a
composition of debts, or the occurrence of any other similar federal, state or
foreign proceeding, or the admission by it in writing of its inability to pay
its debts generally as they become due, the taking of corporate action by the
Company or any Restricted Subsidiary in furtherance of any such action or the
taking of any action by any Person to commence a Uniform Commercial Code
foreclosure sale or any other similar action under federal, state or foreign
law;

 

(viii)         the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Restricted Subsidiary of a
voluntary or involuntary case or proceeding under any applicable federal, state
or foreign bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree, order, judgment or other similar document adjudging the Company or any
Restricted Subsidiary as bankrupt or insolvent, or approving as properly filed a
petition seeking liquidation, reorganization, arrangement, adjustment or
composition of or in respect of the Company or any Restricted Subsidiary under
any applicable federal, state or foreign law or (iii) a decree, order, judgment
or other similar document appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or any
Restricted Subsidiary or of any substantial part of its property, or ordering
the winding up or liquidation of its affairs, and, the continuance of any such
decree, order, judgment or other similar document or any such other decree,
order, judgment or other similar document unstayed and in effect for a period of
thirty (30) consecutive days;

 

(ix)             a final judgment, judgments, any arbitration or mediation award
or any settlement of any litigation or any other satisfaction of any claim made
by any Person pursuant to any litigation, as applicable, (each a “Judgment”, and
collectively, the “Judgments”) with respect to the payment of cash, securities
and/or other assets with an aggregate fair value (as determined in accordance
with Section 2(b)(iv) of the Warrants) in excess of $300,000 are rendered
against, agreed to or otherwise accepted by, the Company and/or any of its
Restricted Subsidiaries and which Judgments are not, within thirty (30) days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any Judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $300,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such Judgment is covered by
insurance or an indemnity and the Company or such Restricted Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within
thirty (30) days of the issuance of such Judgment;

 



8

 

 

(x)               the Company and/or any Restricted Subsidiary, individually or
in the aggregate, either (i) fails to pay, when due, or within any applicable
grace period, any payment with respect to any Indebtedness in excess of $300,000
due to any third party (other than, with respect to unsecured Indebtedness only,
payments contested by the Company and/or such Restricted Subsidiary (as the case
may be) in good faith by proper proceedings and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP) or
is otherwise in breach or violation of any agreement for monies owed or owing in
an amount in excess of $300,000, which breach or violation permits the other
party thereto to declare a default or otherwise accelerate amounts due
thereunder, or (ii) suffer to exist any other circumstance or event that would,
with or without the passage of time or the giving of notice, result in a default
or event of default under any agreement binding the Company or any Restricted
Subsidiary, which default or event of default would or is likely to have a
material adverse effect on the business, assets, operations (including results
thereof), liabilities, properties, condition (including financial condition) or
prospects of the Company or any of its Restricted Subsidiaries, individually or
in the aggregate;

 

(xi)             other than as specifically set forth in another clause of this
Section 4(a), the Company or any Restricted Subsidiary breaches any
representation, warranty, covenant or other term or condition of any Transaction
Document (as defined in the Securities Purchase Agreement), and only in the case
of a breach of a covenant or other term or condition that is curable, only if
such breach remains uncured for a period of ten (10) consecutive Trading Days;

 

(xii)           any breach or failure in any respect by the Company or any
Subsidiary to comply with any provisions of Section 10 or 13 of this Note or
Section 2.16 of the [First][Second] Supplemental Indenture;

 

(xiii)         any breach or failure in any respect by (A) the holders of the
Senior Unsecured Notes to comply with the terms of the Senior Unsecured Notes
Amendment (as defined in the Securities Purchase Agreement) or (B) Neil Koehler
to comply with the terms of the Koehler Amendment (as defined in the Securities
Purchase Agreement);

 

(xiv)         any provision of any Transaction Document (shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document to which it is a party; or

 

(xv)           any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

 



9

 

 

(b)               Redemption Right. Upon the occurrence of an Event of Default
with respect to this Note, the Company shall promptly deliver written notice
thereof via facsimile and overnight courier (with next day delivery specified)
(an “Event of Default Notice”) to the Holder and the Trustee. The obligation of
the Company to deliver an Event of Default Notice is in addition to, and may not
be substituted by, the Trustee’s delivery of notice of the same Event of Default
to the Holder in accordance with Section 6.2 of the Indenture. At any time after
the earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default (such earlier date, the “Event of Default
Right Commencement Date”) and ending (such ending date, the “Event of Default
Right Expiration Date”) on the tenth (10th) Trading Day after the later of (x)
the date such Event of Default is cured and (y) the Holder’s receipt of an Event
of Default Notice that includes (I) a reasonable description of the applicable
Event of Default, (II) a certification as to whether, in the opinion of the
Company, such Event of Default is capable of being cured and, if applicable, a
reasonable description of any existing plan of the Company to cure such Event of
Default and (III) a certification as to the date the Event of Default occurred
and the applicable Event of Default Right Expiration Date, the Holder may elect
to redeem all or any portion of the Notes by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Company and the Trustee, which
Event of Default Redemption Notice shall indicate the portion of the Notes the
Holder is electing to redeem. If the Company receives Event of Default
Redemption Notices from holders of Notes electing to redeem at least 20% of the
principal amount of the Notes then outstanding prior to the applicable Event of
Default Expiration Date (the date of the Company’s receipt of such notice, the
“Event of Default Redemption Trigger Date”), each portion of this Note subject
to redemption by the Company pursuant to this Section 4(b) shall be redeemed by
the Company at a price equal to the greater of (i) the product of (A) the
Conversion Amount to be redeemed multiplied by (B) the Redemption Premium and
(ii) the product of (X) the Conversion Rate with respect to the Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice multiplied by (Y) the product of (1) the Redemption Premium
multiplied by (2) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Company makes the entire payment
required to be made under this Section 4(b) (the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 11. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4, but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 4(b) (together with Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. In the event of a partial redemption of this Note
pursuant hereto, the Principal amount redeemed shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Event of Default Redemption Notice. In the event of the Company’s
redemption of any portion of this Note under this Section 4(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 



10

 

 

5.                  RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)                Assumption. The Company shall not consummate a Fundamental
Transaction unless the Successor Entity (if different than the Company) assumes
in writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this Section 5(a),
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts then outstanding and the interest rates of the Notes held by such
holder, having similar conversion rights as the Notes and having similar ranking
to the Notes. Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein. Upon consummation of a Fundamental Transaction, the
Successor Entity (if different than the Company) shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property (except such items still issuable under Sections 6 and 14,
which shall continue to be receivable thereafter) issuable upon the conversion
or redemption of the Notes prior to such Fundamental Transaction, such shares of
the common stock (or their equivalent) of the Successor Entity (including its
Parent Entity) which the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Note been converted
immediately prior to such Fundamental Transaction (without regard to any
limitations on the conversion of this Note, except to the extent prohibited by
the rules and regulations of the Principal Market), as adjusted in accordance
with the provisions of this Note. Notwithstanding the foregoing, the Holder may
elect, at its sole option, by delivery of written notice to the Company to waive
this Section 5(a) to permit the Fundamental Transaction without the assumption
of this Note. The provisions of this Section 5 shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion of this Note.

 



11

 

 

(b)               Redemption Right. No earlier than twenty (20) Trading Days nor
later than ten (10) Trading Days prior to the consummation of a Change of
Control, but not prior to the public announcement of such Change of Control, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder and the Trustee (a “Change of Control Notice”). At any time and
from time to time during the period commencing on the earlier to occur of (x)
any oral or written agreement by the Company or any of its Subsidiaries, which
upon consummation of the transaction contemplated thereby would reasonably be
expected to result in a Change of Control, (y) the Holder becoming aware of a
Change of Control and (z) the Holder’s receipt of a Change of Control Notice,
and ending on the later of twenty (20) Trading Days after (A) consummation of
such Change of Control or (B) the date of receipt of such Change of Control
Notice, the Holder may require the Company to redeem all or any portion of the
Notes by delivering written notice thereof (“Change of Control Redemption
Notice”) to the Company and the Trustee, which Change of Control Redemption
Notice shall indicate the Conversion Amount the Holder is electing to redeem.
The portion of this Note subject to redemption pursuant to this Section 5 shall
be redeemed by the Company in cash at a price equal to the greater of (i) the
product of (x) the Change of Control Redemption Premium multiplied by (y) the
Conversion Amount being redeemed, (ii) the product of (x) the Change of Control
Redemption Premium multiplied by (y) the product of (A) the Conversion Amount
being redeemed multiplied by (B) the quotient determined by dividing (I) the
greatest Closing Sale Price of the Common Stock during the period beginning on
the date immediately preceding the earlier to occur of (1) the consummation of
the Change of Control and (2) the public announcement of such Change of Control
and ending on the Trading Day immediately prior to the Trading Day during which
the Company pays the Change of Control Redemption Price (as defined below) to
the holders of the Notes (the “Change of Control Measuring Period”) by (II) the
Conversion Price then in effect, or (iii) the product of (x) the Change of
Control Redemption Premium multiplied by (y) the product of (A) the Conversion
Amount being redeemed multiplied by (B) the quotient of (I) the aggregate cash
consideration and the aggregate cash value of any non-cash consideration per
share of Common Stock to be paid to the holders of the shares of Common Stock
upon consummation of such Change of Control (any such non-cash consideration
constituting publicly-traded securities shall be valued at the highest of the
Closing Sale Price of such securities as of the Trading Day immediately prior to
the consummation of such Change of Control, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of such securities on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) divided by (II) the Conversion Price then in effect (the
“Change of Control Redemption Price”). Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 11 and shall have
priority to payments to stockholders in connection with such Change of Control.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with Late
Charges thereon) is paid in full, the Conversion Amount submitted for redemption
under this Section 5(b) (together with Late Charges thereon) may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 3. In
the event of a partial redemption of this Note pursuant hereto, the Principal
amount redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Change of Control Redemption
Notice. In the event of the Company’s redemption of any portion of this Note
under this Section 5(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 



12

 

 

6.                  RIGHTS UPON OTHER CORPORATE EVENTS. In addition to and not
in substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Note in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Required Holders. The provisions of this Section 6
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

 

7.                  RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)                Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision of Section 5, if the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section 5, if the
Company at any time on or after the Subscription Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment pursuant to this Section 7(a) shall become effective immediately
after the effective date of such subdivision or combination. If any event
requiring an adjustment under this Section 7(a) occurs during the period that a
Conversion Price is calculated hereunder, then the calculation of such
Conversion Price shall be adjusted appropriately to reflect such event.

 



13

 

 

(b)               Holder's Right of Alternative Conversion Price Following
Issuance of Certain Options or Convertible Securities. Subject to Section 4(q)
of the Securities Purchase Agreement, in addition to and not in limitation of
the other provisions of this Section 7, if the Company in any manner issues or
sells or enters into any agreement to issue or sell, any Common Stock, Options
or Convertible Securities (other than the Notes) (any such securities, “Variable
Price Securities”) after the Subscription Date that are issuable pursuant to
such agreement or convertible into or exchangeable or exercisable for shares of
Common Stock pursuant to such Options or Convertible Securities, as applicable,
at a price which varies or may vary with the market price of the shares of
Common Stock, including by way of one or more reset(s) to a fixed price, but
exclusive of such formulations reflecting customary anti-dilution provisions
(such as share splits, share combinations, share dividends and similar
transactions) (each of the formulations for such variable price being herein
referred to as, the “Variable Price”), the Company shall provide written notice
thereof via facsimile and overnight courier to the Holder on the date of such
agreement and/or the issuance of such Convertible Securities or Options, as
applicable. Subject to Section 4(q) of the Securities Purchase Agreement, from
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note.

 

(c)                Other Events. In the event that the Company (or any
Subsidiary) shall take any action to which the provisions hereof are not
strictly applicable, or, if applicable, would not operate to protect the Holder
from dilution or if any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(c) will increase the Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if the Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company.

 

(d)               Calculations. All calculations under this Section 77 shall be
made by rounding to the nearest cent or the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.

 



14

 

 

8.                  COMPANY INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)                General. On each applicable Installment Date, the Company
shall pay to the Holder of this Note the applicable Installment Amount due on
such date by converting such Installment Amount in accordance with this Section
8 (a “Company Conversion”); provided, however, the Company may, at its option as
described below, pay all or any part of such Installment Amount by redeeming
such Installment Amount in cash (a “Company Redemption”) or by any combination
of a Company Conversion and a Company Redemption so long as the entire amount of
such Installment Amount due shall be converted and/or redeemed by the Company on
the applicable Installment Date, subject to the provisions of this Section 8,
provided further that the Company shall not be entitled to elect a Company
Conversion with respect to any portion of such Installment Amount and shall be
required to elect and to pay the entire amount of such Installment Amount in
cash pursuant to a Company Redemption if on the applicable Installment Notice
Due Date or on the applicable Installment Date (as the case may be) there is an
Equity Conditions Failure (unless waived in writing by the Holder).
Notwithstanding the foregoing, if (i) the Company has elected to effect a
Company Conversion pursuant to this Section 88 with respect to the applicable
Installment Date, (ii) the Company is permitted pursuant to this Section 8 to
effect such Company Conversion on such Installment Date and (iii) prior to such
Installment Date the Holder has delivered (via facsimile or otherwise) to the
Company and the Trustee a written notice (a “Blocker Notice”) (A) stating that
such Company Conversion would result in a violation of Section 3(d)(i) and (B)
specifying the portion of the applicable Installment Amount with respect to
which such Company Conversion would result in a violation of Section 3(d)3(d)(i)
if such Company Conversion were effected (such amount so specified is referred
to herein as the “Designated Specified Amount”), the Installment Amount of the
Holder for such Installment Date shall be automatically reduced by such
Designated Specified Amount; provided, that (x) at the Holder’s option, at any
time prior to the applicable Installment Date, the Holder may reduce the
Designated Specified Amount of shares of Common Stock covered by such Blocker
Notice, in whole or in part, by delivery of one or more written notices to the
Company and the Trustee (each, a “Withdrawal Notice”, and each date, a
“Withdrawal Notice Date”) and elect to convert the Designated Specified Amount
(or such lesser amount as set forth in the Withdrawal Notice) in accordance with
this Section 8 (each a “Withdrawn Designated Specified Amount”) and (B) the
Installment Amount with respect to such Installment Date shall be automatically
increased by an amount equal to the sum of any Withdrawn Designated Specified
Amounts set forth in Withdrawal Notices of the Holder with respect to such
Installment Date delivered to the Company prior to such Installment Date and (y)
either (A) if such Installment Date is prior to the Maturity Date, the
Installment Amount of the immediately subsequent Installment Date shall be
automatically increased by the Designated Specified Amount (less an amount equal
to the sum of any Withdrawn Designated Specified Amounts set forth in Withdrawal
Notices of the Holder delivered with respect to such Installment Date) or (Y) if
such Installment Date is the Maturity Date, such Designated Specified Amount
shall automatically increase the Company Redemption Amount to be paid in cash on
the Maturity Date.

 



15

 

 

(b)               Mechanics of Company Installment Payments. On or prior to the
date which is ten (10) calendar days prior to each Installment Date (each, an
“Installment Notice Due Date”), the Company shall deliver written notice (each,
a “Company Installment Notice” and the date the Trustee and all of the holders
receive such notice is referred to as to the “Company Installment Notice Date”),
to the Trustee and each holder of Notes and such Company Installment Notice
shall (i) either (A) confirm that the applicable Installment Amount of such
holder’s Note shall be converted, in whole or in part, pursuant to a Company
Conversion or (B) specify the portion of the applicable Installment Amount which
the Company elects, or is required to elect and redeem, pursuant to a Company
Redemption (the “Company Redemption Amount”) and the portion of the applicable
Installment Amount, if any, that the Company elects, and is permitted to convert
pursuant to a Company Conversion (the “Company Conversion Amount”), which
amounts when added together, must equal the entire applicable Installment Amount
and (ii) if the applicable Installment Amount is to be paid, in whole or in
part, pursuant to a Company Conversion, certify that there is not then an Equity
Conditions Failure as of the date of the Company Installment Notice. Each
Company Installment Notice shall be irrevocable. If the Company does not timely
deliver a Company Installment Notice in accordance with this Section 88, then
the Company shall be deemed to have delivered an irrevocable Company Installment
Notice as of the applicable Installment Notice Due Date confirming a Company
Conversion and shall be deemed to have certified as of the applicable
Installment Notice Due Date that there is not then an Equity Conditions Failure
in connection with such Company Conversion.

 

(c)               Mechanics of Company Conversion. Subject to Section 3(d), if
the Company delivers a Company Installment Notice and elects, or is deemed to
have delivered a Company Installment Notice and deemed to have elected, in whole
or in part, a Company Conversion in accordance with Section 8(b), then the
remainder of this Section 8(c) shall apply. On each Installment Date, any
outstanding Company Conversion Amount shall be converted as of such Installment
Date at the Company Conversion Price and the Company shall, on the applicable
Installment Date, deliver to the Holder’s account with DTC such shares of Common
Stock issued upon such conversion (subject to the reduction contemplated by the
immediately following sentence and, if applicable, the last sentence of this
Section 8(c)), provided that the Equity Conditions are then satisfied (or waived
in writing by the Holder) on such Installment Date and a Company Conversion is
not otherwise prohibited under any other provision of this Note. If any of the
Equity Conditions are not satisfied (or waived in writing by the Holder) on such
Installment Date or a Company Conversion is not otherwise permitted under any
other provision of this Note, then, at the option of the Holder designated in
writing to the Company and, in the event the Holder elects a redemption, the
Trustee (i) the Holder may require the Company to do any one or more of the
following: the Company shall redeem in cash, as designated by the Holder, all or
any part of the Company Conversion Amount (together with any Designated
Specified Amount specified in a Blocker Notice delivered with respect to any
Company Conversion for such Installment Date) (such designated amount, together
with such Designated Specified Amount, if any, is referred to as the “Designated
Redemption Amount”) and the Company shall pay to the Holder within three (3)
Business Days of such Installment Date, by wire transfer of immediately
available funds, an amount in cash equal to 115% of such Designated Redemption
Amount, and/or (ii) cause the Company Conversion to be null and void with
respect to such Designated Redemption Amount; provided, however, the Conversion
Price for such Designated Redemption Amount shall thereafter be adjusted to
equal the lesser of (A) the Company Conversion Price as in effect on the date on
which the Holder voided the Company Conversion and (B) the Company Conversion
Price that would be in effect on the date on which the Holder delivers a
Conversion Notice relating thereto as if such date was an Installment Date. The
Holder shall be entitled to all the rights of a holder of this Note with respect
to such Designated Redemption Amount. If the Company fails to redeem any
Designated Redemption Amount by the third (3rd) Trading Day following the
applicable Installment Date by payment of such amount on the applicable
Installment Date, then the Holder shall have the rights set forth in Section
11(a) as if the Company failed to pay the applicable Company Installment
Redemption Price (as defined below) and all other rights under this Note.
Notwithstanding anything to the contrary in this Section 8(c), but subject to
Section 3(d), until the Company delivers Common Stock representing the Company
Conversion Amount to the Holder, the Company Conversion Amount may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 3, in
which event the Company Conversion Amount so converted shall be deducted from
the Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the applicable Conversion Notice. The Company shall pay any and all
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock in any Company Conversion hereunder.

 



16

 

 

(d)               Mechanics of Company Redemption. If the Company elects, or is
required to elect, a Company Redemption, in whole or in part, in accordance with
Section 8(b), then the Company Redemption Amount, if any, which is to be paid to
the Holder on the applicable Installment Date shall be redeemed by the Company,
or at the Company’s election, by the Trustee, on such Installment Date, and the
Company, or Trustee, as applicable, shall pay to the Holder on such Installment
Date, by wire transfer of immediately available funds in an amount in cash (the
“Company Installment Redemption Price”) equal to the applicable Company
Redemption Amount. If the Company fails to redeem the applicable Company
Redemption Amount on the applicable Installment Date, then, at the option of the
Holder designated in writing to the Company and the Trustee (any such
designation shall be a “Conversion Notice” for purposes of this Note), the
Holder may require the Company to convert all or any part of the Company
Redemption Amount at the Company Conversion Price (determined as of the date of
such designation). Conversions required by this Section 8(d)8(d) shall be made
in accordance with the provisions of Section 3(c). Notwithstanding anything to
the contrary in this Section 8(d), but subject to Section 3(d), until the
Company Installment Redemption Price (together with any Late Charges thereon) is
paid in full, the Company Redemption Amount (together with any Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. In the event the Holder elects to convert all or any
portion of the Company Redemption Amount prior to the applicable Installment
Date as set forth in the immediately preceding sentence, the portion of the
Company Redemption Amount so converted shall be deducted from the Installment
Amounts relating to the applicable Installment Date(s) as set forth in the
applicable Conversion Notice. Redemptions required by this Section 8(d) shall be
made in accordance with the provisions of Section 11.

 

(e)                Deferred Installment Amount. Notwithstanding any provision of
this Section 8 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company and the Trustee no later
than the Trading Day immediately prior to the applicable Installment Date (the
“Installment Notification Deadline Date”) electing to have the payment of all or
any portion of an Installment Amount payable on such Installment Date deferred
(such amount deferred, the “Deferral Amount”) until any subsequent Installment
Date selected by the Holder, in its sole discretion, in which case, the Deferral
Amount shall be added to, and become part of, such subsequent Installment Amount
and such Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

 

(f)                Conversion of Installment Amounts. Notwithstanding anything
herein to the contrary, during the period commencing on an Installment Date (a
“Current Installment Date”) and ending on the Trading Day immediately prior to
the next Installment Date, at the option of the Holder, at one or more times,
the Holder may convert other Installment Amounts, in whole or in part, at the
Company Conversion Price of such Current Installment Date in accordance with the
conversion procedures set forth in Section 3 hereunder, mutatis mutandis.
Notwithstanding the foregoing, with respect to any Installment Date, the Holder
may not elect to effect any conversion of any other Installment Amounts pursuant
to this Section 8(f), in the aggregate, in excess of the sum of four (4) other
Installment Amounts (or, if the Company has elected to effect a Company
Conversion with respect to the entire Installment Amount of such Installment
Date, three (3) other Installment Amounts) (collectively, the “Installment
Adjustment Limitation”); provided, further that if any Event of Default
described in Sections 4(a)(vi) through 4(a)(viii) has occurred and is continuing
(or, if by replacing “Restricted Subsidiary” with “Subsidiary” therein, would
have occurred or would be continuing), the Installment Adjustment Limitation
shall no longer apply to this Note and the “Company Conversion Price” thereafter
for purposes of this Section 8(f) shall equal the lesser of (x) the Company
Conversion Price with respect to such Current Installment Date and (y) the
applicable Installment Adjustment Conversion Price.

 



17

 

 

9.                  NONCIRCUMVENTION. The Company hereby covenants and agrees
that the Company will not, by amendment of its Certificate of Incorporation (as
defined in the Securities Purchase Agreement), Bylaws (as defined in the
Securities Purchase Agreement) or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon conversion
of this Note above the Company Conversion Price with respect to the Installment
Date occurring in the calendar month in which such increase occurs, (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the conversion of this Note, and (iii) shall, so long as any
of the Notes are outstanding, take all action reasonably necessary to reserve
and keep available out of its authorized and unissued shares of Common Stock,
solely for the purpose of effecting the conversion of the Notes, the maximum
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of the Notes then outstanding (without regard to any
limitations on conversion).

 

10.              RESERVATION OF AUTHORIZED SHARES.

 

(a)                Reservation. The Company shall initially reserve out of its
authorized and unissued Common Stock and for so long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, such number of shares
of Common Stock for each of the Notes equal to (x) if prior to the earlier to
occur of (A) the Stockholder Approval Date (as defined in the Securities
Purchase Agreement) and (B) the Series B Closing Expiration Date (as defined in
the Securities Purchase Agreement) (such earlier date, the “Reservation
Requirement Date”), 30,000,000 shares of Common Stock for issuance upon
conversion and/or upon payment of any other amounts due under the Notes and (y)
if on or after the Reservation Requirement Date, the sum of (i) 125% of the
maximum number of Conversion Shares issued and issuable pursuant to the Notes
(determined without taking into account any limitations on the conversion of the
Notes set forth therein and assuming that the Notes are convertible at the
Company Conversion Price with respect to the Installment Date of the calendar
month in which such time of determination occurs and all Series B Notes issuable
pursuant to the Securities Purchase Agreement have been issued) and (ii) 125% of
the maximum number of Interest Shares (as defined in the Securities Purchase
Agreement) issued and issuable pursuant to the terms of the Notes from the
Series A Closing Date through the maturity date of the Series B Notes
(determined without taking into account any limitations on the conversion of the
Notes set forth therein and assuming that all Series B Notes issuable pursuant
to the Securities Purchase Agreement have been issued) (collectively, the
“Required Reserve Amount”). The initial number of shares of Common Stock
reserved for conversions of the Notes and each increase in the number of shares
so reserved shall be allocated pro rata among the holders of the Notes based on
the original principal amount of the Notes held by each holder on the Series A
Closing Date or increase in the number of reserved shares (as the case may be)
(the “Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

 



18

 

 

(b)               Insufficient Authorized Shares. If, notwithstanding Section
10(a), and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
otherwise unreserved shares of Common Stock to satisfy its obligation to reserve
for issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action reasonably necessary to increase
the Company’s authorized shares of Common Stock to an amount sufficient to allow
the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock upon any conversion due to the
failure by the Company to have sufficient shares of Common Stock available out
of the authorized but unissued shares of Common Stock (such unavailable number
of shares of Common Stock, the “Authorization Failure Shares”), in lieu of
delivering such Authorization Failure Shares to the Holder, the Company shall
pay cash (each, an “Authorized Failure Share Cancellation Amount”) in exchange
for the redemption of such portion of the Conversion Amount convertible into
such Authorized Failure Shares at an amount equal to the sum of (i) the product
of (x) such number of Authorization Failure Shares and (y) the greatest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date the Holder delivers the applicable Conversion Notice with respect to
such Authorization Failure Shares to the Company and ending on the date of such
issuance and payment under this Section 10(b) and (ii) to the extent the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of Authorization Failure Shares,
any brokerage commissions and other out-of-pocket expenses, if any, of the
Holder incurred in connection therewith. Nothing contained in Section 10(a) or
this Section 10(b) shall limit any obligations of the Company under any
provision of the Securities Purchase Agreement.

 



 



19

 

 

11.              REDEMPTIONS.

 

(a)                Mechanics. The Company, or at the Company’s direction, the
Trustee, shall deliver the applicable Event of Default Redemption Price to the
Holder in cash within five (5) Business Days after the later of (x) the
Company’s receipt of the Holder’s Event of Default Redemption Notice and (y) the
applicable Event of Default Redemption Trigger Date. If the Holder has submitted
a Change of Control Redemption Notice in accordance with Section 5(b), the
Company, or at the Company’s direction, the Trustee, shall deliver the
applicable Change of Control Redemption Price to the Holder in cash concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and within five (5) Business Days
after the Company’s receipt of such notice otherwise. The Company, or at the
Company’s direction, the Trustee, shall deliver the applicable Company
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. In the event of a redemption of less than all of the Conversion Amount of
this Note, the Company shall promptly cause to be issued, following
authentication of such new Note, and delivered to the Holder a new Note (in
accordance with Section 17(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Notwithstanding anything herein to the contrary, in connection with any
redemption hereunder at a time the Holder is entitled to receive a cash payment
under any of the other Transaction Documents, at the option of the Holder
delivered in writing to the Company, the applicable Redemption Price hereunder
shall be increased by the amount of such cash payment owed to the Holder, in
whole or in part as specified in such writing, under such other Transaction
Document and, upon payment in full or conversion in accordance herewith, shall
satisfy the Company’s payment obligation under such other Transaction Document.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount and (y) the
Company shall immediately return this Note, or issue a new, duly authenticated
Note (in accordance with Section 17(d)), to the Holder, and in each case the
principal amount of this Note or such new Note (as the case may be) shall be
increased by an amount equal to the difference between (1) the applicable Event
of Default Redemption Price, Change of Control Redemption Price or Company
Installment Redemption Price, as the case may be, minus (2) the Conversion
Amount submitted for redemption and (z) the Conversion Price of this Note or
such new Notes (as the case may be) shall be automatically adjusted with respect
to each conversion effected thereafter by the Holder to the lowest of (A) the
lowest Company Conversion Price of the Installment Dates occurring during the
period commencing on the date the Holder delivers the applicable Redemption
Notice and ending on the date the applicable Redemption Notice is voided and (B)
85% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to the Company and ending on and including the date on which the
applicable Redemption Notice is voided. The Holder’s delivery of a notice
voiding a Redemption Notice and exercise of its rights following such notice
shall not affect the Company’s obligations to make any payments of Late Charges
which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

 



20

 

 

(b)               Redemption by Other Holders. Upon the Company’s receipt of
notice from any of the holders of the Other Notes that an event or occurrence
substantially similar to the events or occurrences described in Section 4(b) or
Section 5(b) has occurred, the Company shall immediately, but no later than one
(1) Business Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice (whether or not the Company agrees that such event or
occurrence has occurred and/or is continuing). Upon the Company’s receipt of
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile a copy
of such notice (whether or not the Company agrees that such event or occurrence
has occurred and/or is continuing). If the Company receives a Redemption Notice
and one or more Other Redemption Notices, during the seven (7) Business Day
period beginning on and including the date which is three (3) Business Days
prior to the Company’s receipt of the Holder’s applicable Redemption Notice and
ending on and including the date which is three (3) Business Days after the
Company’s receipt of the Holder’s applicable Redemption Notice and the Company
is unable to redeem all principal, interest and other amounts designated in such
Redemption Notice and such Other Redemption Notices received during such seven
(7) Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

 

12.              VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law (including, but not limited to,
the Delaware General Corporation Law), and as expressly provided in this Note.

 

13.              COVENANTS. Until all of the Notes have been converted, redeemed
or otherwise satisfied in accordance with their terms:

 

(a)                Rank. All payments due under this Note (i) shall rank pari
passu with all Other Notes and the Permitted Indebtedness described in clause
(vi) of Section 28(ii) below and (ii) shall be senior to all other Indebtedness
of the Company, other than the Senior Unsecured Notes.

 

(b)               Incurrence of Indebtedness. The Company shall not, and the
Company shall cause each of its Restricted Subsidiaries to not, directly or
indirectly, incur or guarantee, assume or suffer to exist any Indebtedness
(other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness).

 

(c)                Existence of Liens. The Company shall not, and the Company
shall cause each of its Restricted Subsidiaries to not, directly or indirectly,
allow or suffer to exist any mortgage, lien, pledge, charge, security interest
or other encumbrance upon or in any property or assets owned by the Company or
any of its Restricted Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

 

(d)               Restricted Payments. The Company shall not, and the Company
shall cause each of its Restricted Subsidiaries to not, directly or indirectly,
redeem, defease, repurchase, repay or make any payments in respect of, by the
payment of cash or cash equivalents (in whole or in part, whether by way of open
market purchases, tender offers, private transactions or otherwise), all or any
portion of any Indebtedness (other than the Senior Unsecured Notes and/or the
Kinergy Credit Facility), whether by way of payment in respect of principal of
(or premium, if any) or interest on, such Indebtedness if at the time such
payment is due or is otherwise made or, after giving effect to such payment, (i)
an event constituting an Event of Default has occurred and is continuing or (ii)
an event that with the passage of time and without being cured would constitute
an Event of Default has occurred and is continuing.

 



21

 

 

(e)                Restriction on Redemption and Cash Dividends. The Company
shall not, and the Company shall cause each of its Restricted Subsidiaries to
not, directly or indirectly, redeem, repurchase or pay any cash dividend or
distribution on any of its capital stock (other than Permitted Distributions)
without the prior written express consent of the Holder.

 

(f)                Maturity of Indebtedness. Except for any Permitted
Investments, including the June Indebtedness, in an aggregate amount of $6.7
million, the Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, permit any Indebtedness of the
Company or any of the Subsidiaries to mature or accelerate prior to the Maturity
Date without the prior written express consent of the Required Holders.

 

(g)               Payment of Indebtedness. Subject to Section 13(d) above, the
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, redeem, repurchase or prepay any Indebtedness without
the prior written express consent of the Required Holders other than (i)
mandatory prepayments of the Senior Unsecured Notes, the Kinergy Credit Facility
and/or the Pacific Holding Restated Credit Facility required by the terms of
such Indebtedness as in effect as of the Subscription Date, (ii) regular
payments of interest in accordance with the terms of such Indebtedness required
by the terms of such Indebtedness as in effect as of the Subscription Date,
(iii) Permitted Investments, including the June Indebtedness, in an aggregate
amount of $6.7 million, and (iv) Permitted Distributions.

 

(h)               Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Restricted Subsidiaries to not, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Company and each of its Restricted
Subsidiaries on the Issuance Date or any business substantially related or
incidental thereto. The Company shall not, and the Company shall cause each of
its Restricted Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose.

 

(i)                 Preservation of Existence, Etc. The Company shall maintain
and preserve, and cause each of its Restricted Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Restricted Subsidiaries to become or remain, duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary.

 

(j)                 Maintenance of Properties, Etc. The Company shall maintain
and preserve, and cause each of its Restricted Subsidiaries to maintain and
preserve, all of its properties which are necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and comply, and cause each of its Restricted Subsidiaries to
comply, at all times with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 



22

 

 

(k)               Maintenance of Insurance. The Company shall maintain, and
cause each of its Restricted Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.

 

(l)                 Investments. Except for any Permitted Investments, the
Company shall not, and the Company shall cause each of its Restricted
Subsidiaries to not, directly or indirectly, without the prior written express
consent of the Required Holders, lend money or credit (by way of guarantee or
otherwise) or make advances to any Subsidiary, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any Subsidiary.

 

(m)             Restriction on Transfer of Assets. The Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights by the Company and its Subsidiaries that
are in the ordinary course of their respective businesses and, after giving
effect thereto, would not result in a Material Adverse Change, (ii) sales of
product, inventory or receivables in the ordinary course of business, (iii)
Permitted Transfers, (iv) Permitted Investments or (v) the sale, leasing,
licensing, assignment, transfer, conveyance or other disposition of any assets
or rights of any Subsidiary to the extent permitted under the Kinergy Credit
Facility or the Pacific Holding Credit Facilities.

 

14.              PARTICIPATION. In addition to any adjustments pursuant to
Section 7, the Holder, as the holder of this Note, shall be entitled to receive
such dividends paid and distributions made to the holders of Common Stock to the
same extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock (provided, however, to
the extent that the Holder’s right to participate in any such dividend or
distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such dividend or distribution
to such extent (or the beneficial ownership of any such shares of Common Stock
as a result of such dividend or distribution to such extent) and such dividend
or distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage.

 



23

 

 

15.              AMENDING THE TERMS OF THIS NOTE. The prior written consent of
the Holder shall be required for any change or amendment to this Note.

 

16.              TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without restriction and without the consent of the Company.

 

17.              REISSUANCE OF THIS NOTE.

 

(a)                Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company along with a duly executed copy of the
transfer instrument attached hereto as Exhibit III, whereupon the Company will
forthwith issue and, following authentication of such new Note, deliver upon the
order of the Holder a new Note (in accordance with Section 17(d)), registered as
the Holder may request, representing the outstanding Principal being transferred
by the Holder and, if less than the entire outstanding Principal is being
transferred, a new, duly authenticated Note (in accordance with Section 17(d))
to the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b)               Lost, Stolen or Mutilated Note. Upon compliance with Section
3.6 of the Indenture, the Company shall execute and, following authentication of
such new Note, deliver to the Holder a new Note (in accordance with Section
17(d)) representing the outstanding Principal.

 

(c)                Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new, duly authenticated Note or Notes (in accordance with
Section 17(d) and in principal amounts of at least $1,000) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

(d)               Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 17(a) or Section 17(c)), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, (v) shall represent
accrued and unpaid Interest and Late Charges on the Principal and Interest of
this Note, from the Issuance Date and (vi) shall be duly authenticated in
accordance with the Indenture.

 



24

 

 

18.              REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is requested by the Holder to enable the Holder
to confirm the Company’s compliance with the terms and conditions of this Note
(including, without limitation, compliance with Section 7).

 

19.              PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the Purchase Price (as defined in the Securities
Purchase Agreement) paid for this Note was less than the original Principal
amount hereof.

 

20.              CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Series A Closing Date in
such other Transaction Documents unless otherwise consented to in writing by the
Holder.

 

21.              FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.

 



25

 

 

22.              DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Conversion Price, the Closing Bid Price, the Closing Sale
Price or fair market value (as the case may be) or the arithmetic calculation of
the Conversion Rate or the applicable Redemption Price (as the case may be), the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile (i)
within two (2) Business Days after receipt of the applicable notice giving rise
to such dispute to the Company or the Holder (as the case may be) or (ii) if no
notice gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute (including, without limitation, as to
whether any issuance or sale or deemed issuance or sale was an issuance or sale
or deemed issuance or sale of Excluded Securities). If the Holder and the
Company are unable to agree upon such determination or calculation within two
(2) Business Days of such disputed determination or arithmetic calculation (as
the case may be) being submitted to the Company or the Holder (as the case may
be), then the Company shall, within two (2) Business Days, submit via facsimile
(a) the disputed determination of the Conversion Price, the Closing Bid Price,
the Closing Sale Price or fair market value (as the case may be) to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price (as the case may be) to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error.

 

23.              NOTICES; CURRENCY; PAYMENTS.

 

(a)                Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement. The Company shall
provide the Holder and the Trustee with prompt written notice of all actions
taken pursuant to this Note, including in reasonable detail a description of
such action and the reason therefore. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder and the Trustee
(i) promptly upon any adjustment of the Conversion Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and (ii)
at least fifteen (15) days prior to the date on which the Company closes its
books or takes a record with respect to (A) any dividend or distribution upon
the Common Stock, (B) any grants, issuances, or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to holders of shares of Common Stock generally or (C) any
determination of rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation; provided that in each case that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to the Holder.

 



26

 

 

(b)               Currency. All principal, interest and other amounts owing
under this Note or any Transaction Document that, in accordance with their
terms, are paid in cash, shall be paid in United States Dollars (“U.S.
Dollars”). All amounts denominated in other currencies shall be converted to the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Note, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of calculation
(it being understood and agreed that where an amount is calculated with
reference to, or over, a period of time, the date of calculation shall be the
final date of such period of time).

 

(c)                Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, unless otherwise expressly set
forth herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers (as
defined in the Securities Purchase Agreement), shall initially be as set forth
on the Schedule of Buyers attached to the Securities Purchase Agreement),
provided that the Holder may elect to receive a payment of cash via wire
transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day. Any amount of Principal or
other amounts due under the Transaction Documents which is not paid when due
(other than any amounts due hereunder that are otherwise accruing interest at
the Default Rate) shall result in a late charges being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of fifteen
percent (15%) per annum from the date such amount was due until the same is paid
in full (“Late Charge”).

 

24.              CANCELLATION. After all Principal, accrued Interest, Late
Charges and other amounts at any time owed on this Note have been paid in full,
this Note shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

25.              WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.

 

26.              GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder
to realize on any collateral or any other security for such obligations or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



27

 

 

27.              MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

28.              CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

 

(a)                [INSERT IN SERIES B NOTES: “Aggregate Series B Installment
Amount” means the quotient of (x) $8,000,000, divided by (y) the sum of the
number of Installment Dates occurring during the period commencing on the Series
B Closing Date and ending on, and including, the Maturity Date.]

 

(b)               “Approved Stock Plan” means any employee benefit plan which
has been approved by the board of directors of the Company prior to or
subsequent to the date hereof pursuant to which shares of Common Stock and
standard options to purchase Common Stock may be issued to any employee,
officer, or director for services provided to the Company in their capacity as
such.

 

(c)                “Bloomberg” means Bloomberg, L.P.

 

(d)               “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(e)                “Change of Control” means any Fundamental Transaction other
than (i) any merger of the Company or any of its, direct or indirect,
wholly-owned Subsidiaries with or into any of the foregoing Persons, (ii) any
reorganization, recapitalization or reclassification of the shares of Common
Stock in which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (iii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or any of its Subsidiaries or (iv) the sale
(whether by merger, asset sale or otherwise) of any one Plant of the Company or
any of its Subsidiaries.

 



28

 

 

(f)                “Change of Control Redemption Premium” means 125%.

 

(g)               “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 22. All
such determinations shall be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transaction
during such period.

 

(h)               “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(i)                 “Company Conversion Price” means, with respect to a
particular date of determination, the lower of (i) the Conversion Price then in
effect and (ii) 85% of the Market Price. All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination,
or other similar transaction during any such measuring period.

 



29

 

 

(j)                 “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto

 

(k)               “Convertible Securities” means any capital stock or securities
(other than Options) directly or indirectly, convertible into, or exercisable or
exchangeable for, shares of Common Stock.

 

(l)                 “Eligible Market” means The New York Stock Exchange, the
NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Principal Market.

 

(m)             “Equity Conditions” means: (i) on each day during the period
beginning fifteen (15) Trading Days prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on an Eligible Market and shall not
have been suspended from trading on an Eligible Market (other than suspensions
of not more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by an Eligible Market be pending in writing by such Eligible
Market (if prior to the Reservation Requirement Date, excluding the requirement
of the Principal Market for the Closing Bid Price of the Common Stock to exceed
$1.00); (ii) on each day during the Equity Conditions Measuring Period, the
Company shall have delivered all shares of Common Stock issuable upon conversion
of this Note on a timely basis pursuant to the applicable provisions hereof and
all other shares of capital stock required to be delivered by the Company on a
timely basis as set forth in the other Transaction Documents; (iii) any shares
of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating Section 3(d) hereof; (iv)
any shares of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating the rules or regulations
of the Eligible Market on which the Common Stock is then listed or designated
for quotation (as applicable); (v) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vi) the Holder shall not be in possession of any
material, non-public information provided to any of them by the Company, any of
its affiliates or any of their respective officers, employees, directors,
representatives, agents or the like; (vii) on each day during the Equity
Conditions Measuring Period, there shall not have occurred an Event of Default
or an event that with the passage of time or giving of notice would constitute
an Event of Default, and (viii) as of the applicable date of determination,
there shall not be any Volume Failure or any Price Failure.

 



30

 

 

(n)               “Equity Conditions Failure” means that on any day during the
period commencing on the applicable Company Installment Notice Date through the
later of the applicable Installment Date and the date on which the applicable
shares of Common Stock are actually delivered to the Holder, the Equity
Conditions have not been satisfied (or waived in writing by the Holder);
provided, that notwithstanding the foregoing and solely in connection with a
Company Conversion hereunder, the Company’s failure to satisfy clause (vi) of
the definition of Equity Conditions shall not be deemed to be an Equity
Conditions Failure if (x) the Company has properly notified the Holder that it
desires to give the Holder material nonpublic information and, prior to the
Holder’s receipt of such material nonpublic information, the Holder has
delivered a written notice to the Company acknowledging its agreement to receive
such material nonpublic information and (y) such Equity Condition is satisfied
during the 72 hour period immediately preceding and including each Trading Day
in which the Company is required to deliver shares of Common Stock to the Holder
(or the Holder’s account with DTC, as applicable) in connection with such
Company Conversion.

 

(o)               “Excluded Subsidiaries” means New PE Holdco LLC, a Delaware
limited liability company, Pacific Ethanol Holding Co. LLC, a Delaware limited
liability company, Pacific Ethanol Madera LLC, a Delaware limited liability
company, Pacific Ethanol Columbia, LLC, a Delaware limited liability company,
Pacific Ethanol Stockton, LLC, a Delaware limited liability company, and Pacific
Ethanol Magic Valley, LLC, a Delaware limited liability company.

 

(p)               “Fundamental Transaction” means that (i) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other Person, or
(2) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (ii) any “person” or “group” (as these terms are used
for purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Voting
Stock of the Company.

 

(q)               “GAAP” means United States generally accepted accounting
principles, consistently applied.

 



31

 

 

(r)                 “Holder Pro Rata Amount” means a fraction (i) the numerator
of which is the original Principal amount of this Note on the Closing Date at
which this Note was originally issued and (ii) the denominator of which is the
aggregate original principal amount of all Notes issued to the initial
purchasers pursuant to the Securities Purchase Agreement on the Closing Date.

 

(s)                “Indenture” means that certain Indenture for Subordinated
Debt Securities dated as of the Series A Closing Date, by and between the
Company and the Trustee, as may be amended, modified or supplemented from time
to time, including, without limitation, by any Supplemental Indenture (as
defined below).

 

(t)                 “Installment Adjustment Conversion Price” means, with
respect to a particular date of determination, the lower of (i) the Conversion
Price then in effect and (ii) 85% of the Market Price as of such date of
determination.

 

(u)               [INSERT IN SERIES A NOTES: “Installment Amount” means (i) with
respect to any Installment Date other than the Maturity Date, the lesser of (A)
(x) if prior to the Series B Closing Date, the product of (I) $1,166,667,
multiplied by (II) the Holder Pro Rata Amount, or (y) if on or after the Series
B Closing Date, the Remaining Series A Installment Amount and (B) the Principal
amount then outstanding under this Note as of such Installment Date, and (ii)
with respect to the Installment Date that is the Maturity Date, the Principal
amount then outstanding under this Note as of such Installment Date, in each
case, as any such Installment Amount may be reduced or increased pursuant to the
terms of this Note, whether upon conversion, redemption or otherwise, together
with, in each case of clauses (i) and (ii), the sum of any accrued and unpaid
Interest as of such Installment Date under this Note and accrued and unpaid Late
Charges, if any, under this Note as of such Installment Date. In the event the
Holder shall sell or otherwise transfer any portion of this Note, the transferee
shall be allocated a pro rata portion of each unpaid Installment Amount
hereunder.]

 

[INSERT IN SERIES B NOTES: “Installment Amount” means (i) with respect to any
Installment Date other than the Maturity Date, the lesser of (A) the product of
(I) the Aggregate Series B Installment Amount, multiplied by (II) the Holder Pro
Rata Amount and (B) the Principal amount then outstanding under this Note as of
such Installment Date, and (ii) with respect to the Installment Date that is the
Maturity Date, the Principal amount then outstanding under this Note as of such
Installment Date, in each case, as any such Installment Amount may be reduced or
increased pursuant to the terms of this Note, whether upon conversion,
redemption or otherwise, together with, in each case of clauses (i) and (ii),
the sum of any accrued and unpaid Interest as of such Installment Date under
this Note and accrued and unpaid Late Charges, if any, under this Note as of
such Installment Date. In the event the Holder shall sell or otherwise transfer
any portion of this Note, the transferee shall be allocated a pro rata portion
of each unpaid Installment Amount hereunder.]

 



32

 

 

(v)               [INSERT IN SERIES A NOTES: “Installment Date” means (i)
initially, the date that is eleven (11) Trading Days after the Series A Closing
Date, (ii) then, (x) if the first Trading Day of the calendar month immediately
following the initial Installment Date occurs less than eleven (11) Trading Days
after the initial Installment Date, the first Trading Day of the second (2nd)
calendar month immediately following the initial Installment Date or (y)
otherwise, the first (1st) Trading Day of the calendar month immediately
following the initial Installment Date, and (iii) thereafter, the first (1st)
Trading Day of every subsequent calendar month until the Maturity Date.]

 

[INSERT IN SERIES B NOTES: “Installment Date” means (i) initially, the Series B
Closing Date; provided, that if there are less than eleven (11) Trading Days
between, the Series B Closing Date and the first (1st) Trading Day of the
succeeding calendar month, then the initial Installment Date shall be such first
(1st) Trading Day of the succeeding calendar month, and (ii) thereafter, each
first (1st) Trading Day of every subsequent calendar month until the Maturity
Date.]

 

(w)             “Interest Rate” means five percent (5%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(x)               “June Indebtedness” means amounts due and owing on June 25,
2013 under the Pacific Holding Restated Credit Facility as in effect as of the
Subscription Date.

 

(y)               “Kinergy Credit Facility” means that certain credit facility
as evidenced by, among other loan documents, that certain Amended and Restated
Loan and Security Agreement, dated as of May 4, 2012, by and between Kinergy
Marketing, LLC and Pacific AG. Products, LLC as borrowers thereunder and Wells
Fargo Capital Finance, LLC as Agent, and Wells Fargo Capital Finance, LLC as
Sole Lead Arranger, Manager and Bookrunner, as such credit facility is in effect
on the date hereof.

 

(z)                “Mandatory Prepayment Alternative Indebtedness” means, in
connection with the occurrence of any given event which, pursuant to the terms
of the Senior Unsecured Notes in effect as of the Subscription Date, would
require that the Company make a mandatory prepayment of all, or any part, of the
Indebtedness outstanding under the Senior Unsecured Notes (the “Mandatory
Prepayment Amount”), any Indebtedness of the Company or any of its Subsidiaries
permitted by the holders of the Senior Unsecured Notes to be prepaid or
purchased by the Company or any of its Subsidiaries, as applicable, in lieu of
requiring the prepayment of such Mandatory Prepayment Amount; provided, that (i)
the actual amount of such alternative Indebtedness to be prepaid or purchased,
as applicable, shall not exceed the Mandatory Prepayment Amount and (ii) the
aggregate Mandatory Prepayment Alternative Indebtedness shall not exceed $3.5
million.

 

(aa)            “Market Price” means, for any given date, the lesser of (x) the
VWAP of the Common Stock on the Trading Day immediately preceding such given
date and (y) quotient of (I) the sum of the three (3) lowest VWAPs of the Common
Stock during the ten (10) consecutive Trading Day period ending and including
the Trading Day immediately prior to such given date, divided by (II) three (3)
(such period, the “Market Price Measuring Period”). All such determinations to
be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transactions during such Market Price
Measuring Period.

 



33

 

 

(bb)           “Maturity Date” means [____]1; provided, however, the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, provided
further that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3(d) hereunder, the Maturity Date shall automatically be extended until such
time as such provision shall not limit the conversion of this Note.

 

(cc)            “Material Adverse Change” shall mean any set of circumstances or
events which occur, arise or otherwise take place from and after the Issuance
Date which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Note or any other
Transaction Document, (b) is or could reasonably be expected to be material and
adverse to the business properties, assets, financial condition, results of
operations or prospects of the Company or the Company and any of Subsidiaries on
a collective basis, (c) impairs materially or could reasonably be expected to
impair materially the ability of the Company to duly and punctually pay or
perform any its obligations under this Note or any other Transaction Document,
or (d) materially impairs or could reasonably be expected to materially impair
the ability of Holder, to the extent permitted, to enforce its legal rights and
remedies pursuant to this Note or any other Transaction Document; provided, that
a Material Adverse Change shall not include the sale (whether by merger, asset
sale or otherwise) of any one Plant of the Company or any of its Subsidiaries.

 

(dd)          “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 

(ee)            “Pacific Holding Restated Credit Facility” means that certain
credit facility as evidenced by, among other loan documents, that certain Second
Amended and Restated Credit Agreement dated as of October 29, 2012 among Pacific
Ethanol Holding Co. LLC, a Delaware limited liability company, as a borrower
thereunder and as agent for borrowers thereunder, and co-borrowers Pacific
Ethanol Madera LLC, a Delaware limited liability company, Pacific Ethanol
Columbia, LLC, a Delaware limited liability company, Pacific Ethanol Stockton
LLC, a Delaware limited liability company, and Pacific Ethanol Magic Valley,
LLC, a Delaware limited liability company, each of the lenders thereunder who
are from time to time signatories thereto, Wells Fargo Bank, N.A., as
administrative agent and collateral agent for such lenders and such other
parties thereto as identified therein, as such credit facility may have been or
may be amended, restated or otherwise modified prior to the Subscription Date.

 



 

1 Insert date that is the one year anniversary of the Series A Closing Date.

 



34

 

 

(ff)             “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(gg)           “Plant” means any Excluded Subsidiary (other than New PE Holdco
LLC or Pacific Ethanol Holding Co LLC).

 

(hh)           “Permitted Distributions” means (a) dividends by Subsidiaries of
the Company to the Company or other Subsidiaries of the Company, and (b) current
quarterly dividends required to be paid by Company with respect to the Company’s
Series B Cumulative Convertible Preferred Stock pursuant to the organizational
documents of the Company as in effect as of the Issuance Date on the Company.
For the avoidance of doubt, to the extent that payment thereof is in the form of
Common Stock, payment of previously accrued and unpaid dividends with respect to
the Company’s Series B Cumulative Convertible Preferred Stock outstanding as of
the Issuance Date shall be deemed to be “Permitted Distributions”.

 

(ii)               “Permitted Indebtedness” means (i) Indebtedness evidenced by
this Note and the Other Notes; (ii) the Senior Unsecured Notes, (iii) any
Indebtedness secured by a Permitted Lien (other than any Indebtedness referred
to in clause (iv) of the definition of “Permitted Lien”), (iv) Indebtedness
incurred by the Company that is made expressly subordinate in right of payment
to the Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of ten percent (10%)
per annum (collectively, the “Subordinated Indebtedness”), (v) Indebtedness
existing on the Issuance Date (which, for the avoidance of doubt, includes the
$10 million accordion feature contained in the Kinergy Credit Facility as in
effect on the Issuance Date); provided, that the principal amount of such
Indebtedness is not increased by more than five percent (5%) in the aggregate,
the terms of such Indebtedness are not modified to impose more burdensome terms
upon the Company or any of its Subsidiaries and the terms of such Indebtedness
are not materially changed in any manner that adversely affects the Holder or
any of the Buyers, (vi) any Contingent Obligation with respect to the Kinergy
Credit Facility or otherwise required to be incurred by the Company in order for
any of its Subsidiaries to obtain any bonds or letters of credit required in
connection with the continued operation of such Subsidiary’s business; provided
that such Contingent Obligation shall not exceed $750,000 in the aggregate at
any time and (vii) such other trade and operating indebtedness incurred in the
ordinary course of business by the Company, including without limitation,
unsecured trade debt, financing with respect to the acquisition or lease of
equipment and financing of insurance premiums; provided that in the aggregate,
such indebtedness in this clause (vii) does not exceed the greater of $2,000,000
or three-quarters of one percent (0.75%) of total assets as reported in the
Company’s most recent publicly filed Form 10-K or 10-Q reports.

 



35

 

 

(jj)               “Permitted Investments” means (w) the purchase of equity
interests in New PE Holdco LLC for an aggregate purchase price not to exceed
$500,000, (x) intercompany loans between and among the Company and any of its
Subsidiaries and/or any contributions of capital to any Subsidiary in an amount
not to exceed $1 million in the aggregate, (y) the June Indebtedness, in an
aggregate amount not to exceed $6.7 million and/or (z) the Mandatory Prepayment
Alternative Indebtedness.

 

(kk)           “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens securing financing obtained in
the ordinary course of the Company's operations, including financing with
respect to the acquisition or lease of equipment and financing of insurance
premiums; provided, that (A) such Liens are solely upon and confined solely to
the equipment, unearned insurance premiums or other asset or assets being
acquired by such financing and (B) in the aggregate, the Indebtedness secured by
such liens does not exceed the greater of $2,000,000 or three-quarters of one
percent (0.75%) of total assets as reported in the Company's most recent
publicly filed Form 10-K or 10-Q reports, (v) Liens incurred in connection with
the extension, renewal or refinancing of the indebtedness secured by Liens of
the type described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount, interest rate and other amounts to be paid under
such Indebtedness being extended, renewed or refinanced does not increase, (vi)
any Lien on the assets or properties of Kinergy Marketing LLC and Pacific AG.
Products, LLC securing the Kinergy Credit Facility and (vii) any Lien arising
out of the Indenture for the benefit of the Trustee as security for the
performance of the obligations of the Company thereunder.

 

(ll)               “Permitted Transfers” means any payments, distributions or
transfers with respect to (i) any Permitted Indebtedness (in the case of
Subordinated Indebtedness, to the extent permitted by the relevant subordination
or intercreditor agreement) and (ii) any Permitted Distributions or (ii) the
sale (whether by merger, asset sale or otherwise) of any one Plant of the
Company or any of its Subsidiaries.

 

(mm)       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 



36

 

 

(nn)           “Price Failure” means, with respect to a particular date of
determination, the volume-weighted average of the VWAP of the Common Stock
during the fifteen (15) consecutive Trading Day period ending on the Trading Day
immediately preceding such date of determination fails to exceed $0.20 (as
adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions) (the “Base Price”); provided,
however, that in the event the Company effects a reverse stock split between the
Issuance Date and the Maturity Date, the Base Price shall be replaced with $0.15
(as adjusted by such reverse stock split). All such determinations to be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such Price
Failure Measuring Period.

 

(oo)           “Principal Market” means the Nasdaq Capital Market.

 

(pp)           “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Company Installment Notices with respect to any Company
Redemption, and the Change of Control Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”

 

(qq)           “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a) (other than Sections 4(a)(vi) through
4(a)(viii)), 125% or (ii) in the case of the Events of Default described in
Sections 4(a)(vi) through 4(a)(viii), 100%.

 

(rr)              “Redemption Prices” means, collectively, Event of Default
Redemption Prices, the Change of Control Redemption Prices, and the Company
Installment Redemption Prices, and each of the foregoing, individually, a
“Redemption Price.”

 

(ss)             [INSERT IN SERIES A NOTES: “Remaining Series A Installment
Amount” means, with respect to the Holder, the greater of (x) the product of (I)
$500,000 multiplied by (II) the Holder Pro Rata Amount and (y) the quotient of
(A) the Principal amount of this Note outstanding on the Series B Closing Date,
divided by (B) the sum of the number of Installment Dates occurring during the
period commencing on the Series B Closing Date and ending on, and including, the
Maturity Date.]

 

(tt)              “Required Holders” means the holders of Notes representing at
least a majority of the aggregate principal amount of the Notes then outstanding
(excluding any Notes held by the Company or any of its Subsidiaries).

 

(uu)           “Restricted Subsidiary” means any Subsidiary other than the
Excluded Subsidiaries.

 

(vv)           “SEC” means the United States Securities and Exchange Commission
or the successor thereto.

 

(ww)       “Securities Purchase Agreement” means that certain securities
purchase agreement, dated as of the Subscription Date, by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes and the Warrants, as may be amended, modified or supplemented from time to
time.

 

(xx)           “Senior Unsecured Notes” means those certain senior unsecured
notes, in the original principal amount of $22.2 million, issued on December 19,
2012 to certain investors as in effect as of the Subscription Date.

 



37

 

  

(yy)           “Series A Closing Date” shall have the meaning ascribed to such
term in the Securities Purchase Agreement, which date is the date the Company
initially issued Series A Notes pursuant to the terms of the Indenture, Series A
Supplemental Indenture and the Securities Purchase Agreement.

 

(zz)            “Series A Notes” shall have the meaning ascribed to such term in
the Securities Purchase Agreement, and shall include all notes issued in
exchange therefor or replacement thereof.

 

(aaa)         “Series A Supplemental Indenture” shall have the meaning ascribed
to such term in the Securities Purchase Agreement, as such supplemental
indenture may be amended, modified or supplemented from time to time.

 

(bbb)       “Series B Closing Date” shall have the meaning ascribed to such term
in the Securities Purchase Agreement, which date is the date the Company
initially issued Series B Notes pursuant to the terms of the Indenture, Series B
Supplemental Indenture and the Securities Purchase Agreement.

 

(ccc)         “Series B Notes” shall have the meaning ascribed to such term in
the Securities Purchase Agreement, and shall include all notes issued in
exchange therefor or replacement thereof.

 

(ddd)      “Series B Supplemental Indenture” shall have the meaning ascribed to
such term in the Securities Purchase Agreement, as such supplemental indenture
may be amended, modified or supplemented from time to time.

 

(eee)         “Subscription Date” means March 28, 2013.

 

(fff)          “Subsidiary” means any Person in which the Company, directly or
indirectly, (i) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing.

 

(ggg)       “Supplemental Indenture” shall have the meaning ascribed to such
term in the Securities Purchase Agreement, as such supplemental indenture may be
amended, modified or supplemented from time to time.

 

(hhh)       “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(iii)             “Trading Day” means any day on which the Common Stock is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York City time) unless such day is otherwise
designated as a Trading Day in writing by the Holder.

 



38

 

 

(jjj)             “Trustee” means U.S. Bank National Association, in its
capacity as trustee under the Indenture, or any successor or any additional
trustee appointed with respect to the Notes pursuant to the Indenture.

 

(kkk)       “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time capital stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

(lll)             “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.

 

(mmm) “Volume Failure” means, with respect to a particular date of
determination, the quotient of (x) the sum of the aggregate daily dollar trading
volume (as reported on Bloomberg) of the Common Stock on each Trading Day over
the fifteen (15) consecutive Trading Day period ending on the Trading Day
immediately preceding such date of determination (such period, the “Volume
Failure Measuring Period”), divided by (y) fifteen (15) is not less than
$500,000 (as adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions). All such determinations to be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such Volume
Failure Measuring Period.

 

(nnn)       “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg through
its “Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest Closing Bid Price and the lowest Closing Sale Price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 22. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
or other similar transaction during such period.

 



39

 

 

29.              SUBORDINATION. This Note and the rights and obligations
evidenced hereby are subordinate in the manner and to the extent set forth in
the [First][Second] Supplemental Indenture.

 

30.              DISCLOSURE. Upon receipt or delivery by the Company of any
notice in accordance with the terms of this Note, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, non-public information relating to the Company or any of its
Subsidiaries, the Company shall within one (1) Business Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries. Nothing contained in this Section 30 shall limit
any obligations of the Company, or any rights of the Holder, under Section 4(i)
of the Securities Purchase Agreement.

 

[signature page follows]

 

 

 

 



40

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

  



 

 

 

PACIFIC ETHANOL, INC.

 

 

 

By: _____________________________

Name:

Title:

 

 

Attest:

 

 

 

By:_____________________________
Name:
Title:

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Securities of the series designated herein referred to in the
within-mentioned Indenture and First Supplemental Indenture.

 

Dated: ________________, ____

 

 

U.S. Bank National Association,
as Trustee

 

By:_____________________________

         Authorized Signatory

 

 



41

 

 

EXHIBIT I

 


Pacific Ethanol, Inc.
CONVERSION NOTICE

 

Reference is made to the Subordinated Convertible Note (the “Note”) issued to
the undersigned by Pacific Ethanol, Inc. (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of the Company,
as of the date specified below.

 



Date of Conversion:   Aggregate Principal to be converted:   Aggregate accrued
and unpaid Interest with respect to such portion of the Aggregate Principal and
such Aggregate Interest to be converted:   AGGREGATE CONVERSION AMOUNT
 TO BE CONVERTED:   Please confirm the following information: Conversion Price:
  Number of shares of Common Stock to be issued:   Please issue the Common Stock
into which the Note is being converted in the following name and to the
following address: Issue to:           Facsimile Number:   Holder:   By:  
Title:   Dated:   Account Number:     (if electronic book entry transfer)  
Transaction Code Number:  

  (if electronic book entry transfer)

 

  Installment Amount(s) to be reduced (and corresponding Installment Date(s))
and amount of reduction:                        



 

 



42

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 2013
from the Company and acknowledged and agreed to by ________________________.

 





 

 

 

PACIFIC ETHANOL, INC.

 

 

 

By: _____________________________

Name:

Title:

 

 

 

 

 

 

 

 

 



43

 

 

EXHIBIT III

 

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto [NAME OF ASSIGNEE] the within instrument of PACIFIC ETHANOL, INC. and does
hereby irrevocably constitute and appoint [_________] Attorney to transfer said
instrument on the books of the within-named Company, with full power of
substitution in the premises.

 

Please Insert Social Security or Other Identifying Number of Assignee:
________________________

 

Dated: ______________ ____, ___

 

 

 

By:_____________________________

Name:

Title:

 

 

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within instrument in every particular, without
alteration or enlargement or any change whatever.

 

 

 

 

 

 

44

 



